COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      St. Jude Healthcare, Ltd. v. Texas Health and Human Services
                          Commission, Department of Aging and Disability Services; Charles
                          Smith; and Sylvia Rodriguez

Appellate case number:    01-20-00076-CV

Trial court case number: D-1-GN-17-005517

Trial court:              419th District Court of Travis County

         Appellant’s unopposed motion to extend deadline to file brief is granted. Appellant’s
brief is due April 24, 2020.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd____________
                             Acting individually

Date: February 27, 2020